DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 2013/0225353 to Gallet et al. (G1).

In Re Claim 1:
G1 shows:
	A turbine engine mechanical reduction gear (Fig. 2, 10) for an aircraft the reduction gear comprising:  [Abstract, ¶1 for reduction gear and aircraft. Page 2, ¶24 for element label.] 
a sun gear (Fig. 3, 11) having an axis of rotation; [Page 2, ¶26 discloses a sun pinion, (sun gear) which rotates which has an axis of rotation the same as that of the turbomachine.]
a ring gear (14) which extends around the sun gear and which is configured to be immobile in rotation about said axis; [Page 2, ¶25 discloses the ring gear surrounds the reduction gear (i.e. sun gear 
planetary gears (12) which are meshed with the sun gear and the ring gear and which are supported by a planetary carrier (13) which is configured to be mobile in rotation about said axis; [Page 2, ¶26 discloses the plant gears rotate about the axis of the turbomachine, driven by the sun gear, (i.e. meshed with as seen in the Figure 3) and that a planetary carrier which rotates freely and is thus mobile in rotation, driven by the planetary gears.]
a lubrication oil distributor which comprises a stator portion (30, 31, 32, 33) immobile in rotation and a rotating integral rotor portion (35, 36) of said planetary carrier; [Page 3, ¶29 discloses the routing duct (30), tank (31), injector (32) and sprinkler (33) and that this system that these elements are fixed with the engine and the main tank.  ¶29 and 30 disclose that a cup (35) moves in rotation with the planetary carrier through ducts (36) which direct the oil to the center of each planetary shaft, which are supported by the carrier.] 
and at least one annular oil deflector( ‘inner deflector’ in Annotated  Gallet Figure 2 below, and elements 22 and 24 in Figure 2,  which are also shown in Annotated Gallet Figure 2 below, with element (24) also referred to in Annotated Gallet Figure 3 provided below.) which is integral with the ring gear, [Per the Annotated Gallet Figures 2 and 3 below, it can be seen that there are three annular oil deflector elements, all of which are attached via bolting to the flanges of the ring gear and each other, and thus integral with the ring gear.  The ‘inner deflector’ (unlabeled save for in Annotated Gallet Figure 2) addresses oil splash, as does a portion of element (22), but it can be argued that the outer element (24) also is capable of deflecting or capturing oil splashed by the sprayers, as a chamber wall, and that element (24) also deflects oil through the tube as a wall of the oil delivery duct. The office notes integral, unlike monolithically formed or claims embracing a method of formed as a single piece in the casting/forming process, can encompass elements bolted, welded, or otherwise fixed together.  
wherein said stator portion of the distributor is integral with said deflector.  [Referring again to the Annotated Gallet Figures 2 and 3 below, the ‘inner deflector’ is bolted to the flange of the ring gear and to element (22) which is itself bolted to element (24) which forms an inner wall of the stator oil distribution duct (30, 31).  Thus element (24) which is integral with (22), and through (22) the inner deflector, also forms a portion of the static distributor, rendering them all integral with each other by virtue of the elements all being integrally connected to each other as static pieces. Element 24 is also clearly both an inner wall of the stator distribution and an additional outer annular deflector (chamber wall) and thus integral with both a stator distribution piece and an annular deflector piece in its own right and to the inner deflector.]


    PNG
    media_image1.png
    761
    775
    media_image1.png
    Greyscale

Annotated Gallet Figure 2


    PNG
    media_image2.png
    897
    899
    media_image2.png
    Greyscale

Annotated Gallet Figure 3


In Re Claims 2-6 and 10:
G1 shows:
	The mechanical reduction gear according to claim 1, wherein:


    PNG
    media_image3.png
    488
    628
    media_image3.png
    Greyscale

Annotated Gallet Close-Up Figure 2 
(Claim 3) Claim 2, the ring gear comprises two half-ring gears each comprising a rim equipped with a gearing and a mounting half-flange (20), the mounting half-flanges being fixed together and to the flange of the deflector.  [Figure 4, shows the ring gear is two half ring gears, each with a mounting half-flange (20), they are fixed to each other to form the ring gear flange, and that this is the same 
(Claim 4) the ring gear comprises two half-ring gears each comprising a rim equipped with a gearing and a mounting half-flange, the deflector being fixed to the rim of one of the half-ring gears or being formed as a single part with one of the half-ring gears.  [Per the Figure 4, Page 2, ¶25, and Claim 3 above, the ring gears are formed in halves, and element (22) as well as the ‘inner deflector’ (see Figure 2 attachment) and element (24) are integrally bolted through each other to the ring gear.]
(Claim 5) Claim 3, the deflector comprises an outer peripheral portion extending around a half-ring gear.  [See Annotated Gallet Close--Up Figure 2 under Claim 2 above.]
(Claim 6) the deflector comprises an inner peripheral portion extending generally radially to said axis.  [See Annotated Gallet Close--Up Figure 2 under Claim 2 above.]
(Claim 10)  A turbine engine for an aircraft, comprising the mechanical reduction gear according to Claim 1.  [Figure 1 shows a turbine engine.  Page 1, ¶1 discloses this engine is for aeronautical propulsion.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1 in view of WO 2015/026899 to Cigal et al. (C1).

In Re Claim 7:
G1 teaches:
	The mechanical reduction gear according to Claim 1. [See rejection of claim 1.]

G1 does not teach:
Wherein the deflector comprises an annular row of through holes.  

C1 teaches:
	When forming Ring gears for reduction gears, about gas turbine engine gear parts, it is desirable to form a gutter portion (64), integral with the casing support/chamber of the reduction gear, and further including additional oil deflector (70) with oil passage holes to accumulate lubricant exhausted radially outward from the geared architecture. [Page 8, ¶48-49, Figures 2-5.]   Further it can be desirable to form these parts integrally with the support structures to reduce oil loss through seals and seams/fixation regions. [Page 8-9, ¶50-51.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 which is silent as to gutter or oil collection from oil flung radially by the ring gear formed integrally with the other support structures of the reduction gear chamber, as taught by C1, for the purpose of providing additional oil capture and redistribution and to reduce oil leakage spots by integral or unitary formation, reducing the need for seals.  This would yield the deflector (70) of C1 in the gutter portion comprising through holes.

In Re Claim 8:
G1 as modified in claim 8 teaches:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1 in view of US 2016/0215871 to Brault et al. (B1) and US 2013/0004297 to Sheridan (S1).

In Re Claim 9:
G1 teaches:
The mechanical reduction gear according to Claim 1, wherein said stator portion of the distributor comprises: [See rejection of Claim 1]

G1 does not teach:
	an outer cylindrical surface comprising oil outlet orifices and configured to engage in a sealing manner with said rotor portion of the distributor; and 
an inner oil circuit comprising an annular cavity connected, on the one hand, to lines extending generally axially and connecting said cavity to said orifices, and on the other hand, to at least one supply channel extending generally radially from said cavity.  


B1 teaches:

	an outer cylindrical surface(Fig 2, 40) comprising oil outlet orifices (44) and configured to engage in a sealing manner with said rotor portion (50) of the distributor; and [Page 1, ¶10, 13, 16, the casing is a static structure the oil distributor is floating in.  Page 4, ¶69-72 disclose the casing (40) engages in a circumferential manner about the rotating structure for oil distribution through the orifices, and seals across the band(42) with gaskets (55).  This sealing results in reduce leakage between the system while permitting full oil transfer to the rotating portion and accommodating displacement and jostling of the gear system.]
an oil circuit comprising an annular cavity(41) connected, and to at least one supply channel(Upper end of (41)) extending generally radially from said cavity.  [Figure 2 and Page 4, ¶69-72 for citation of elements.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 to incorporate the connection between static and rotative elements as taught by B1, for the purposes of a leak free connection between static and rotative oil distribution that is accommodating for displacement of the rotative element due to jostling.  This would yield the limitation of an outer cylindrical surface (B1, 41) comprising oil outlet orifices (B1, 44) and configured to engage in a sealing manner with said rotor portion of the distributor (B1, 50), and the inner oil circuit comprising an annular cavity with a radially extending supply in the form of duct 30 of G1.

S1 teaches:
	Centrifugally driven transfer of oil is possible from a static oil delivery system (Fig. 2, 70) to a rotating structure manifold (74) by use of a universal joint.  This system permits advantageous delivery 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 and B1, such that the static portion of G1, formed an axial and radial extension and baffles in the rotating gear system to engage the rotating portion in an outward radial direction, as taught by S1, such that the flow outlet from the static portion could be directed outward radially, as opposed to inward radially, for the purpose of permitting centrifugal force to assist in pressurizing and driving flow of oil leaving the static portion and assist in delivering the oil to the gear system.  This would yield the static portion including axially extending elements (portions of S1, 102) and radial in an “inner” with regards to the entire turbine system rather than just the inner and outer with regards to surfaces of the stator, as used in the G1 and B1 alone combination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,223,616 to Sheridan is incorporated by reference by the S1 reference and should be considered by Applicant as pertinent to centrifugally driven oil distribution.  US 2009/0090096 to Sheridan teaches similar structure and motivation to the S1 reference.  US 2016/0032770to Sheridan teaches general casing structures serving as deflector elements (106, Fig 3.) as well as deflector elements attached to ring gears. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745